      Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 1 of 15 PageID #:632




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    ANNA K., 1                                   )
                                                 ) No. 19 CV 599
                              Plaintiff,         )
                                                 )
         v.                                      ) Magistrate Judge Young B. Kim
                                                 )
    ANDREW M. SAUL, Commissioner of              )
    Social Security,                             )
                                                 ) May 11, 2020
                              Defendant.         )

                      MEMORANDUM OPINION and ORDER

        Anna K. (“Anna”) seeks disability insurance benefits (“DIB”) and supplemental

security income (“SSI”) based on her claim that she is disabled by obesity and reactive

arthritis secondary to hidradenitis suppurativa. Before the court are the parties’

cross motions for summary judgment. For the following reasons, Anna’s motion is

granted, and the government’s is denied:

                                  Procedural History

        In her applications for DIB and SSI, Anna alleged that she became disabled on

December 10, 2014. (R. 7, Administrative Record (“A.R.”) at 23, 179-86.) After her

applications were denied initially and upon reconsideration, (id. at 67-88, 94-97, 106-

13), Anna requested and was granted a hearing before an administrative law judge

(“ALJ”), (id. at 23, 117-19, 132-37). Anna appeared for the hearing in November 2017

along with her attorney and a vocational expert (“VE”). (Id. at 36-66.) The ALJ



1 Pursuant to Internal Operating Procedure 22, the court uses only the first name
and last initial of Plaintiff in this opinion to protect her privacy to the extent possible.
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 2 of 15 PageID #:633




denied her claims in March 2018. (Id. at 23-31.) Thereafter, the Appeals Council

denied Anna’s request for review, (id. at 7-11), rendering the ALJ’s ruling the final

decision of the Commissioner, see Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019).

Anna filed this lawsuit seeking judicial review of the Commissioner’s decision, and

the parties consented to this court’s jurisdiction, see 28 U.S.C. § 636(c); (R. 6).

                                 The ALJ’s Decision

      The ALJ followed the required five-step process in evaluating Anna’s disability

claims. See 20 C.F.R. § 404.1520(a). At step one the ALJ found that Anna had not

engaged in substantial gainful activity since December 10, 2014. (A.R. 25.) At step

two the ALJ concluded that Anna suffers from: (1) severe impairments related to

obesity and reactive arthritis; (2) non-severe impairments associated with cervical

degenerative disease; and (3) non-medically determinable impairments caused by

chest pain, feet swelling, and dizziness. (Id. at 26.) At step three the ALJ determined

that Anna’s impairments do not meet or medically equal any listed impairment. (Id.

at 26-27.) Before turning to step four, the ALJ assessed Anna as having a residual

functional capacity (“RFC”) to perform light work, except that she can stand or walk

for only four hours in an eight-hour workday and can only occasionally stoop, kneel,

crouch, crawl, and climb. (Id. at 27.) At step four the ALJ found that Anna is able to

perform her past relevant work as a receptionist and car rental clerk. (Id. at 30-31.)

Accordingly, the ALJ determined that she is not disabled. (Id. at 31.)




                                            2
     Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 3 of 15 PageID #:634




                                      Analysis

       Anna argues that the ALJ erred by crafting an RFC that was based on:

(1) outdated opinions from non-examining state agency physicians, which were

contradicted by the opinion of the examining physician; (2) improper interpretation

of medical evidence; and (3) an incorrect symptom assessment. This court reviews

the ALJ’s decision to ensure that it is supported by substantial evidence, meaning

“more than a mere scintilla” but no more than “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (internal quotations and citations omitted). To adequately

support a decision, the ALJ must “build a logical bridge from the evidence to [her]

conclusion” that the claimant is not disabled. Shideler v. Astrue, 688 F.3d 306, 310

(7th Cir. 2012). The court’s role is neither to reweigh the evidence nor to substitute

its judgment for the ALJ’s. See Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013).

That said, if the ALJ committed an error of law or “based the decision on serious

factual mistakes or omissions,” reversal is required. Beardsley v. Colvin, 758 F.3d

834, 837 (7th Cir. 2014).

A.     State Agency Physicians

       Anna argues that in developing her RFC, the ALJ erred when she afforded

more weight to the state agency reviewing physicians’ “stale” opinions than the

weight she assigned to the examining physician’s opinion. (R. 31, Pl.’s Reply at 2; see

also R. 13, Pl.’s Br. at 8-12.) When weighing medical opinions, an ALJ must consider

certain regulatory factors, including the length, nature, and extent of the treatment



                                          3
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 4 of 15 PageID #:635




relationship, the supportability of the medical source’s opinion, the consistency of the

opinion with the record, and the source’s specialization. 20 C.F.R. § 404.1527(c); see

also Walker v. Saul, ___ Fed. Appx. ___, 2020 WL 1698857, at *3 (7th Cir. April 8,

2020). The ALJ also “must consider the entire record, including all relevant medical

and nonmedical evidence,” and adequately explain why she weighed an opinion in

light of the record. Murphy v. Astrue, 454 Fed. Appx. 514, 518 (7th Cir. 2012)

(internal quotations and citations omitted).

      When the ALJ evaluated the reviewing physicians’ opinions, she afforded

“some weight” to Dr. James Madison’s opinion at the initial consideration level and

“great weight” to Dr. James Greco’s opinion at the reconsideration level. (A.R. 30, 72,

84-85.) In her evaluation of the examining physician’s opinion, the ALJ assigned

“some weight” to Dr. Dinesh Jain’s opinion. (Id. at 30.) After considering the record

evidence, the ALJ assessed Anna as having the capacity to perform light work with

the restrictions that she can stand or walk for four hours in an eight-hour workday

and can occasionally stoop, kneel, crouch, crawl, and climb. (Id. at 27, 30.)

      Anna asserts that the ALJ erred by relying on “outdated” opinions from

Drs. Madison and Greco and by discounting the opinion of Dr. Jain. (R. 13, Pl.’s Mem.

at 8-12.) She argues that if the ALJ had properly weighed the opinion evidence,

including Dr. Jain’s opinion that she has difficulty handling objects, the ALJ would

have reached a contrary result because the VE testified that a restriction to

occasional handling would eliminate all jobs. (Id. at 9, 12.) Anna cites Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003), for the rule that “[a]n ALJ can reject an



                                           4
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 5 of 15 PageID #:636




examining physician’s opinion only for reasons supported by substantial evidence in

the record; a contradictory opinion of a non-examining physician does not, by itself,

suffice.” (R. 13, Pl.’s Mem. at 9-10.) Based on this authority, she argues that the ALJ

was not permitted to place great weight to non-reviewing physicians who lacked

significant medical records and whose opinions were contradicted by an examining

physician. (R. 31, Pl.’s Reply at 2.)

      The court begins with the ALJ’s evaluation of the opinion of the examining

physician, Dr. Jain, who wrote that Anna can lift and carry up to 20 pounds, sit for

two hours, stand for one hour, and walk for 30 minutes, but she has difficulty

handling objects. Dr. Jain’s opinion was formulated from his one-time examination

of Anna in March 2016, during which she reported that her left index finger was

“slightly swollen” and that she had “difficulty flexing the left finger due to swelling.”

(A.R. 358.) Anna exhibited normal range of motion in her upper extremities, no

redness or swelling of any joints, and normal pulses, finger dexterity, grip strength,

and fine finger manipulation. (Id.) Her lumbar spine range of motion was limited

“in part, due to obesity.” (Id.) She had no “lesions or rashes.” (Id.) She walked

without an assistive device but could not walk on her toes or hop on one leg and had

moderate difficulty walking on her heels and squatting and rising. (Id. at 359.)

Dr. Jain noted Anna’s diagnoses as rheumatoid arthritis with polyarthritis,

controlled hypertension, and moderate obesity. (Id.)

      Despite the foundation Dr. Jain’s examination of Anna lends to his assessment

of her limitations, the ALJ discounted his opinion and gave greater weight to the



                                           5
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 6 of 15 PageID #:637




opinions of state reviewing physicians who never examined Anna.             The ALJ’s

discrediting of Dr. Jain’s opinion, in favor of reviewing physicians’ opinions, requires

the court “to take notice and await a good explanation for this unusual step.” See

Walker, 2020 WL 1698857, at *4.          The Social Security Administration’s own

regulations “instruct that the medical opinion of an examining source . . . generally

receives more weight than the medical opinion of a non-examining source.” Paul v.

Berryhill, 760 Fed. Appx. 460, 464 (7th Cir. 2019) (citing 20 C.F.R. § 416.927(c)(1)).

The ALJ therefore must have a valid reason supported by substantial evidence to

elevate the reviewing physicians’ opinions above the opinion submitted by Dr. Jain.

See Gudgel, 345 F.3d at 470.

      The first reason the ALJ offers does not supply the necessary support to

discredit Dr. Jain’s opinion. The ALJ deemed the opinion “vague,” (A.R. 30), but

Dr. Jain conducted a thorough examination and provided detailed findings, (id. at

357-59). Based on his examination, Dr. Jain limited Anna to sitting for two hours,

standing for one hour, and walking for 30 minutes. (Id. at 359.) To the extent the

ALJ needed more specificity as to the duration of these exertional limitations, she

should have sought clarification from him instead of simply discounting his opinion.

See Paul, 760 Fed. Appx. at 464 (finding insufficient ALJ’s conclusion that opinion

was “vague and not specific in terms of functioning” where source provided detailed

narrative and ALJ could have followed up to seek clarity).

      The ALJ’s second reason is similarly unconvincing.         The ALJ found that

Dr. Jain improperly relied on Anna’s subjective complaints regarding her hand



                                           6
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 7 of 15 PageID #:638




symptoms, including her reports that she has difficulty handling objects, typing,

opening cans and jars, or turning round doorknobs. (A.R. 30 (citing id. at 359).)

According to the ALJ, these subjective symptoms conflict not only with the record but

also with Dr. Jain’s own assessment of Anna’s lifting capacity. (Id.) But the ALJ did

not explain her conclusion, and any inconsistency is not apparent.

      As to conflicts between Anna’s subjective complaints and the record, the

records the ALJ cites show that: Anna was “tearful” during a January 2016 office visit

because she was “upset about current pain,” (id. at 299, 332); her left index finger was

swollen during a May 2016 office visit, and she had “difficulty opening jars [and]

unlocking doors,” (id. at 334); and she reported hand pain and difficulty opening

bottles during a January 2017 rheumatology appointment, (id. at 382-83). These

records appear to support rather than contradict Dr. Jain’s findings that Anna’s left

index finger was swollen and difficult to flex, and that she has difficulty using her

hands when they are stiff. (Id. at 359.) Although the ALJ also cited a May 2016

radiology report showing no fractures, dislocations, or arthritic changes and well-

maintained joint spaces in Anna’s hands, (id. at 348), the ALJ did not explain how

this record conflicted with Anna’s symptom complaints.

      With respect to an alleged inconsistency between Anna’s symptom complaints

and her observed lifting capacity, Dr. Jain found that Anna could lift and carry up to

20 pounds. (Id. at 359.) He noted, however, that “when her hands are stiff” she has

difficulty handling objects. (Id.) The ALJ did not explain the purported conflict

between Anna’s symptoms and Dr. Jain’s opinion regarding her lifting capacity.



                                           7
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 8 of 15 PageID #:639




Given Dr. Jain’s explanation that Anna can perform handling tasks when swelling is

down, the court does not find a conflict. Thus, the ALJ’s stated reason for discounting

Dr. Jain’s opinion on this basis is insufficient.

      Finally, the ALJ’s reliance on Anna’s daily activities does not support her

decision to grant less weight to Dr. Jain’s opinion as compared to the reviewing

physicians’ opinions. The ALJ determined that Anna’s ability to perform “light”

household chores, text, and design nails demonstrates a capacity “to perform hand

manipulation without limitation.” (Id. at 30.) But Dr. Jain opined that Anna can

perform such tasks only when her hands are not swollen, and that she cannot handle

certain tasks when her hands are “stiff.” (Id. at 359.) The ALJ never explained how

Anna can manipulate her hands without restriction when experiencing swelling and

stiffness of the type noted by Dr. Jain. Even if Anna’s daily activities suggest a less

restrictive RFC, an ability to “perform[] simple chores” or other tasks “does not

indicate a capacity to work full-time.” Paul, 760 Fed. Appx. at 465. In any event,

Dr. Jain did not base his opinion solely on Anna’s description of her daily activities.

He also examined her and made detailed findings before rendering his opinion. See

Reinaas v. Saul, 953 F.3d 461, 466 (7th Cir. 2020) (finding that ALJ erred in refusing

to give physician controlling weight based on reliance on subjective complaints

because he also based his opinion on claimant’s examination).

      The government argues that “a full and fair reading” of the ALJ’s decision

requires the court to look beyond the ALJ’s evaluation of Dr. Jain’s opinion and review

all treatment records discussed by the ALJ. (R. 22, Govt.’s Mem. at 9-10.) The ALJ



                                            8
   Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 9 of 15 PageID #:640




no doubt addressed certain records in greater detail earlier in her opinion. (See

A.R. 28-29.) But she did not discuss how those records affected the regulatory factors

required to be considered in an opinion evaluation. See 20 C.F.R. § 404.1527(c). For

example, the ALJ did not explain how those records affected the supportability of

Dr. Jain’s opinion or the consistency of his medical findings with the record evidence

as a whole. Id. As such, the ALJ failed to supply “a good explanation” when she opted

to reject an examining physician’s opinion in favor of reviewing physicians’ opinions.

See Walker, 2020 WL 1698857, at *4.

      The ALJ also failed to adequately explain the amount of weight she afforded

to the reviewing physicians’ opinions. Both of these consultants reviewed the record,

including Dr. Jain’s findings, and Dr. Madison opined that Anna can sit for six hours,

stand or walk for six hours, occasionally lift 20 pounds, and frequently lift 10 pounds.

(A.R. 30, 72.) Dr. Greco opined that Anna can stand or walk for four hours, sit for six

hours, occasionally lift 20 pounds, and frequently lift 10 pounds. (Id. at 30, 84-85.)

The ALJ assigned “great weight” to Dr. Greco’s opinion and only “some weight” to

Dr. Madison’s opinion. (A.R. 30, 72-74, 84-86.)

      At the initial consideration level Dr. Madison reviewed the record and cited

evidence showing swelling and pain in Anna’s left index finger. (Id. at 73 (citing

January 2016 treatment record and Dr. Jain’s findings).) He also pointed to evidence

showing “full grip strength in both hands,” and reached a different conclusion than

Dr. Jain as to Anna’s functional capacity.        (Id.)   Dr. Madison never explained,

however, why he found that Anna had no hand manipulation limitations or why he



                                           9
  Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 10 of 15 PageID #:641




disagreed with Dr. Jain’s opinion. (Id. at 73-75.) He merely stated that Dr. Jain

overestimated the severity of Anna’s restrictions. (Id. at 75.) The ALJ assigned

Dr. Madison’s opinion the same amount of weight afforded to Dr. Jain’s opinion

without offering any explanation. As such, she failed to explain the weight she gave

to Dr. Madison’s opinion.      See Reinaas, 953 F.3d at 466 (citing 20 C.F.R.

§ 404.1527(c)); Murphy, 454 Fed. Appx. at 518.

      As to Dr. Greco’s opinion, the ALJ explained that she gave this opinion great

weight because he considered additional evidence relating to Anna’s impairments.

(A.R. 30.) The ALJ did not mention that the additional evidence amounted to two

records or that Dr. Greco did not discuss them in his opinion. (R. 31, Pl.’s Reply at 3

(citing A.R. 82, 85).) Nor did she explain how those two records justified giving

greater weight to his opinion, especially in light of the fact that his opinion was only

slightly more limiting than Dr. Madison’s opinion. (Compare A.R. 85 (Dr. Greco’s

opinion limiting Anna to standing or walking for four hours) with id. at 72

(Dr. Madison’s opinion limiting Anna to standing or walking for six hours per

workday).) In the end, the ALJ determined that Anna’s lower extremity swelling,

pain, and obesity supported stricter postural limitations than those assessed by both

reviewing physicians. (Id. at 30.) Even so, the ALJ never explained why Dr. Greco’s

less restrictive opinion warranted greater weight than that afforded to Dr. Jain’s.

Accordingly, the court agrees with Anna that the ALJ lacked substantial evidence to

support her evaluation of the opinion evidence.




                                          10
     Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 11 of 15 PageID #:642




B.      Medical Evidence

        In challenging the ALJ’s treatment of the medical record, Anna asserts that

the ALJ improperly relied on her own lay opinion to interpret medical evidence.

(R. 13, Pl.’s Mem. at 8.) But Anna does not develop any argument to support this

assertion or provide any examples of how the ALJ projected her lay opinion onto the

record.    The court thus finds this argument to be waived. See Hernandez v. Cook

Cty. Sheriff’s Office, 634 F.3d 906, 913 (7th Cir. 2011) (“It is well established in our

precedent that ‘skeletal’ arguments may be properly treated as waived.”).

        The court identifies two points in Anna’s argument that appear to relate to her

disagreement with the ALJ’s handling of record evidence. First, Anna complains that

the ALJ did not “neutrally weigh the record.” (R. 13, Pl.’s Mem. at 12.) She points to

the ALJ’s statement that a January 2016 treatment record showed Anna’s “ANA, RF,

and anti-CCP results were negative,” which “led her physician to conclude that

rheumatoid arthritis was unlikely such that continued use of Naproxen remained

appropriate.” (Id. (citing A.R. 28).) Based on the ALJ’s language here, Anna asserts

that the ALJ was “attempt[ing] to discount the effects of [Anna’s] pain.” (Id.) She

claims that “what the ALJ fails to mention is that the same examination . . . showed

elevated [ESR].” (Id.) Anna asserts that an elevated ESR indicates “inflammation

consistent with an immunological disease.” (Id.)

        The court finds no cherry picking by the ALJ in this instance. The subject

treatment note specifically states: “ANA, RF and anti-CCP negative but ESR

elevated. Unclear etiology although RA seems less likely. Possible seronegative



                                          11
  Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 12 of 15 PageID #:643




arthropathy. Consider primary aldosteronism given hypokalemia and hypertension.

Continue Naproxen.” (A.R. 294, 327.) Here, the ALJ’s summary appears to be

reasonable and not, as Anna asserts, a “misrepresent[ation]” of the record. (R. 13,

Pl.’s Mem. at 13.) It is not the court’s role to reweigh this evidence—or to dictate how

the ALJ should summarize this note. See Pepper, 712 F.3d at 362.

      Second, Anna contends that her RFC should have been more restrictive in light

of her obesity. (Id. at 13-14.) She points out that under “old [disability] rules,” her

weight of 289 pounds and BMI of over 54 would have rendered her “automatically

disabl[ed].” (Id. at 13 (emphasis omitted).) As a result, a mere four-hour standing

limitation is insufficient, according to her. (Id.) Under the current regulations,

obesity is considered throughout the five-step sequential process for evaluating a

disability claim. Anna does not argue that the ALJ failed to consider her obesity

throughout her analysis.     Instead, she claims that the ALJ offered a “merely

conclusory” explanation for how she accounted for Anna’s obesity in the RFC and

asserts that the RFC conflicted with Anna’s testimony regarding her difficulty

walking. (R. 13, Pl.’s Mem. at 13-14.)

      As Anna acknowledges, the ALJ expressly accounted for Anna’s obesity in her

RFC. (Id.; see also A.R. 29-30.) The ALJ noted Anna’s diagnosis of morbid obesity

and indicated that her BMI placed her in the “Level III (extreme)” obesity category.

(A.R. 29.) The ALJ explained that she considered the cumulative effects of Anna’s

obesity and its impact on daily functioning, “in part by limiting her to standing and/or

walking no more than 4 hours in an 8-hour workday.” (Id.) The ALJ further noted



                                          12
  Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 13 of 15 PageID #:644




that given Anna’s obesity, postural limitations were warranted beyond those assessed

by the reviewing physicians. (Id. at 30.) Nonetheless, “even after taking into account

the exacerbating impact of [Anna’s] obese state,” in addition to her immunological

impairment, the ALJ determined that Anna was not limited beyond a light RFC. (Id.)

      The court disagrees with Anna that the ALJ’s consideration of her obesity was

conclusory or otherwise inadequate. This is not a case in which the ALJ gave short-

shrift to Anna’s obesity.    The ALJ considered the impairment throughout her

sequential analysis, discussed Anna’s testimony that she has “ongoing difficulty” with

standing and walking, and limited Anna to standing or walking no more than four

hours in an eight-hour workday. (Id. at 26-30.) The ALJ further restricted Anna to

occasional postural activities in part because of her obesity. (Id. at 30.) At the same

time, the ALJ considered treatment records showing: “normal range of motion in her

back and extremities with normal alignment, strength, sensation, motor function”

and no “tenderness, swelling, or neurological deficits,” (id.); no radiating pain in her

lower extremities and “normal gait without use of an assistive device,” (id. at 29); and

ability “to ambulate with a stable gait,” (id.). (See also id. at 358-59, 365-66, 380,

432.) Considering the medical record as a whole, including evidence relating to

Anna’s obesity, the ALJ determined that Anna was capable of performing light work.

(Id. at 29.) Thus, the ALJ provided substantial evidence to support her evaluation of

Anna’s obesity and its effect on her capacity to function.




                                          13
     Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 14 of 15 PageID #:645




C.      Symptom Evaluation

        Anna argues that the ALJ erred by discounting her allegations—particularly

those relating to her hand symptoms—based on activities of daily living. (R. 13, Pl.’s

Mem. at 11-12.) An ALJ must consider objective medical evidence, daily activities,

allegations of pain, aggravating factors, course of treatment, and functional

limitations when assessing a claimant’s subjective complaints.               20 C.F.R.

§ 404.1529(c); see also SSR 16-3p, 2017 WL 5180304, at *1 (2017). Typically, a court

grants deference to the subjective symptom evaluation because an ALJ has the

opportunity to observe the claimant testify. Jones v. Astrue, 623 F.3d 1155, 1160 (7th

Cir. 2010). But an ALJ’s “failure to adequately explain his or her credibility finding

by discussing specific reasons . . . is grounds for reversal.” Minnick v. Colvin, 775

F.3d 929, 937 (7th Cir. 2015).

        At the administrative hearing, Anna testified that she has swelling in her right

hand and left thumb. (A.R. 53.) The swelling in her right index finger is particularly

problematic, she said, because it prevents her from opening bottles and even combing

her own hair. (Id. at 53-54.) She also has difficulty picking up objects with her right

hand and cannot use a computer. (Id. at 59.) She uses a cell phone but texts with

her left hand. (Id.) Her family members assist her with cleaning, bathing, dressing,

shopping, and cooking.      (Id. at 54-56; see also id. at 228, 246, 248.)    The ALJ

discounted Anna’s allegations relating to her hand symptoms based on her ability to

shop online and in stores, drive, prepare meals, launder her clothes, use public

transportation, design nails, and socialize. (Id. at 29-30.)



                                           14
  Case: 1:19-cv-00599 Document #: 45 Filed: 05/11/20 Page 15 of 15 PageID #:646




      The ALJ was permitted to consider Anna’s daily activities, in combination with

all other evidence of record, in evaluating the severity of her alleged symptoms. See

Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016). The government correctly notes

that the ALJ does not expressly equate Anna’s ability to perform certain daily

activities with her ability to maintain full-time employment. (R. 22, Govt.’s Mem. at

11.) Nevertheless, the ALJ describes Anna’s daily activities and then finds that they

“support an ability to perform hand manipulation without limitation,” without

explaining her finding. (A.R. 30; see R. 12, Pl.’s Mem. at 13-14; R. 31, Pl.’s Reply at

5.) In other words, the ALJ does not show how Anna’s ability to perform such tasks

supports her ability to sustain full-time, competitive work. Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016) (noting that a claimant’s “ability to do limited chores,

cooking, and self-care says little about her ability to perform the tasks of a full-time

job”). Nor does the ALJ explain her symptom assessment in light of Dr. Jain’s finding

that Anna is likely to have good days and bad days based on swelling and stiffness in

her hands. (A.R. 357-59.) Accordingly, on remand the ALJ must reassess Anna’s

symptom allegations.

                                        Conclusion

      For the foregoing reasons, Anna’s motion is granted, and the government’s

motion is denied.

                                               ENTER:


                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge

                                          15
